                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO
JANE DOE,
                         Plaintiff,
vs.                                                                  1:21-cv-00115-MV-LF

UNUM LIFE INSURANCE
COMPANY OF AMERICA,
                         Defendant.

                   ORDER QUASHING ORDER TO SHOW CAUSE AND
                  GRANTING PETITION TO PROCEED ANONYMOUSLY

         THIS MATTER is before the Court on Plaintiff’s Response to Order to Show Cause.

Doc. 18. Because Plaintiff was proceeding anonymously in this Court without first filing a

petition asking for permission to do so, April 20, 2021, the Court issued an Order to Show Cause

which ordered Plaintiff to show cause by June 8, 2021,1 why her full name should not be fully

disclosed in filings with the Court. Doc. 12. On June 8, 2021, Plaintiff filed her response,2

which the Court will treat as a petition to proceed anonymously. Doc. 18. On June 15, 2021,

defendant UNUM Life Insurance Company of America (“UNUM”) filed a notice stating that it

does not oppose Plaintiff’s request to proceed anonymously. Doc. 24. Having reviewed the

briefing, the relevant law, and being fully apprised of the circumstances, the Court finds

Plaintiff’s arguments well taken, will QUASH the Order to Show Cause, and will GRANT the



1
    The Court granted plaintiff two extensions to respond. Docs. 14, 17.
2
  The Court notes that Plaintiff filed her response (Doc. 18) to the Court’s Order to Show Cause
under seal (restricted to Case Participants Only). The Court will permit the response to remain
under seal because it contains Plaintiff’s personal medical information and personal details about
her that may identify her. The Court reminds Plaintiff, however, that in the future she must seek
the Court’s permission to file documents under seal. See FED. R. CIV. P. 5.2(d); CM/ECF
Administrative Procedures Manual, Dist. of N.M., Sec. 9(h)(1) (“Participant must also ensure
that permission of the Court to restrict access to the filing has been granted.”).
petition to proceed anonymously.

       Plaintiff argues that she should be allowed to proceed anonymously because her “mental

health is at the center of this litigation.” Doc. 18 at 12. Plaintiff is concerned that as a licensed

professional, identifying her as a person suffering from a mental illness would harm her chances

of future employment. Id. at 12–13. Plaintiff further asserts that providing her identity to the

public would negatively affect her current health condition. Id. at 13–15.

       Proceeding anonymously is not contemplated by the Federal Rules of Civil Procedure.

Rather, Rule 10(a) requires that the title of a complaint “name all the parties,” and Rule 17(a)

prescribes that “[a]n action must be prosecuted in the name of the real party in interest.”

Nonetheless, the Tenth Circuit has recognized there may be cases in which “exceptional

circumstances” warrant permitting a party to proceed anonymously. Femedeer v. Haun, 227

F.3d 1244, 1246 (10th Cir. 2000) (quoting M.M. v. Zavaras, 139 F.3d 798, 800 (10th Cir. 1998)).

Adopting the standard of the Eleventh Circuit, the Tenth Circuit ruled,

       Lawsuits are public events. A plaintiff should be permitted to proceed
       anonymously only in exceptional cases involving matters of a highly sensitive and
       personal nature, real danger of physical harm, or where the injury litigated against
       would be incurred as a result of the disclosure of the plaintiff’s identity. The risk
       that a plaintiff may suffer some embarrassment is not enough.

Femedeer, 227 F.3d at 1246 (quoting Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992)).

       Whether a plaintiff may proceed anonymously is subject to the discretion of the trial

court. Zavaras, 139 F.3d at 802. In exercising that discretion, the court must “weigh[] the

plaintiff’s claimed right to privacy against the countervailing public interest.” Id. at 803. “A

plaintiff should not be permitted to proceed under a pseudonym unless the need for anonymity

outweighs the public interest in favor of openness.” Raiser v. Brigham Young Univ., 127 F.

App’x 409, 411 (10th Cir. 2005) (unpublished). Social stigma may be sufficient to warrant

proceeding anonymously. “Courts have permitted plaintiffs to proceed anonymously in cases


                                                   2
involving mental illness, homosexuality, and transsexuality because the social stigma attached to

the plaintiff's disclosure was found to be enough to overcome the presumption of openness in

court proceedings.” Doe v. Neverson, 820 Fed. Appx. 984, 988 (11th Cir. 2020) (internal

quotations and citations omitted).

       In this case, the Court finds that Plaintiff has met her burden of showing that her need for

anonymity outweighs the public interest in favor of openness. The Court finds that, based on the

medical evidence submitted by Plaintiff, it is likely that her medical condition would deteriorate,

and she would suffer social stigma if her name is disclosed to the public.3

       In addition, the Court notes that UNUM does not oppose Plaintiff proceeding

anonymously. The Court sees no prejudice to defendant: UNUM knows the identity of Plaintiff

and is not hampered in its efforts to investigate and defend against Plaintiff’s allegations. See

Doe No. 2 v. Kolko, 242 F.R.D. 193, 198 (E.D.N.Y. 2006) (finding no prejudice to the

defendants where the defendants were provided the plaintiff’s full name). The Court notes that

hearings and filings (albeit sometimes slightly redacted) connected to this case will be open to

the public, and the Court is unaware of any significant interest the public might have in

Plaintiff’s identity in connection with this case.

       For the reasons stated above, the Court grants Plaintiff permission to proceed

anonymously in this case. “If a court grants permission [to proceed anonymously], it is often

with the requirement that the real names of the plaintiff[] be disclosed to the defense and the




3
 UNUM objects to evidence presented by Plaintiff in support of her petition to appear
anonymously that does not appear in the administrative record. Doc. 19. The Court notes that
any medical evidence presented in Plaintiff’s response to the Court’s order to show cause that
does not appear in the administrative record is being considered solely for the purpose of
determining whether Plaintiff will be allowed to appear under a pseudonym and not for a
determination on the merits.


                                                     3
court but kept under seal thereafter.” W.N.J. v. Yocom, 257 F.3d 1171, 1172 (10th Cir. 2001).

The Court therefore orders Plaintiff to file, no later than July 1, 2021, an unredacted

complaint under seal that places on the record the Plaintiff in her real name as the party in

interest. In all other filings, Plaintiff may proceed as “Jane Doe.”

       IT IS SO ORDERED.



                                                              __________________________
                                                              Laura Fashing
                                                              United States Magistrate Judge




                                                 4
